Citation Nr: 1447558	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-15 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1977 to November 1980.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran filed a notice of disagreement in April 2012 and was provided with a statement of the case in June 2012.  The Veteran perfected his appeal with a June 2012 VA Form 9.  

The Veteran testified at a Board videoconference hearing in August 2013 and a copy of that transcript is of record.  

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated June 2010 to July 2011 and the August 2013 hearing transcript.  


FINDING OF FACT

The Veteran's low back disability did not manifest during, or as a result of, active military service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R.  § 3.159(b) (2013).  These notice requirements were accomplished in a letter sent in December 2011, prior to the initial adjudication of the claim.  Additionally, the letter included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims file.  

The Board notes that there is no separation examination present in the claims file.  A January 2012 VA memorandum indicates that a formal finding on the unavailability of service treatment records (STR) was made and the Veteran was notified of such in the June 2012 statement of the case.  In such cases, where service treatment records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).
The Veteran was afforded a VA examination in May 2012.  The Board finds that the VA examination report is adequate as the examiner based his conclusions on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in august 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal and clarified the Veteran's contentions.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his low back disability is related to a motor vehicle accident in service.   

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

First, the Veteran is currently diagnosed with a lumbar strain with mild spondylosis as evidenced by the May 2012 VA examination.  

Second, the Veteran's service treatment records show that the Veteran was involved in a motor vehicle accident on October 31, 1977.  As such, the claim turns on whether the Veteran's currently diagnosed low back disability is related to the in-service motor vehicle accident.  

The October 31, 1977, service treatment records shows the vehicle the Veteran was riding in overturned and came to rest upside down.  On physical examination, the Veteran was noted as having abrasions and contusions.  Service treatment records dated after the accident reveal no complaints, treatment, or diagnosis of a low back condition.  Service treatment records do show treatment for a sprained ankle, the flu, sore feet, and ear problems.  As stated above, there is no separation examination.  A January 1984 Army Reserve enlistment examination shows that the Veteran's spine and other musculoskeletal were noted as normal.  The report of medical history shows that the Veteran denied swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and recurrent back pain.  

VA treatment records dated June 2010 to July 2011 show that in July 2010 the Veteran reported that he had some problems with stiffness and backache.  

On his November 2011 claim, the Veteran reported that he has had back pain and problems since the in-service motor vehicle accident.  

The Veteran was afforded a VA examination in May 2012.  The Veteran reported that approximately 30 people were injured on an overloaded 2.5 truck when the truck went off the road and rolled.  The Veteran reported that he did not "respond" to any injuries during this time.  The Veteran reported that he was in the guard from approximately 1986 to 1993.  The Veteran denied injuries to his back while in the guards.  The Veteran reported some difficulty with sit-ups during physical training tests in the guards.  The Veteran reported needing a mat to do sit ups.  The Veteran reported that his lower back and tail bone area hurt the most now.  The Veteran reported that over the counter medications provide little relief.  The Veteran also denied significant problems with his back during his working years.  

After physical examination and review of the claims file, the examiner concluded that the Veteran's back condition was less likely than not incurred in or caused by a truck rollover accident that happened in October 1977.  The examiner explained that a minimal to mild back condition was noted on examination.  The examiner noted that service records in January 1984 revealed no back problems when the Veteran entered the reserves.  The examiner noted that at that time the Veteran reported being in good health and taking no medications.  The examiner also noted that the Veteran denied significant medical problems while in the reserves from 1986 to 1993.  The examiner also noted that there was no evidence of any back problems in the Veteran's service treatment records and that after the truck accident during service; the Veteran did not report back problems.  The examiner explained that in his opinion the evidence does not support the claim.  

On his June 2012 VA Form 9, the Veteran reported that he suffered a back injury at the time of the motor vehicle accident but being a good soldier and wanting to have a good career in the Army, he did not complain much about the injury at the time.  The Veteran reported that over the years he had back pain and problems and feels they began as a result of the in-service truck crash, as he did not have back problems prior to the crash and never had a back injury again after service.  The Veteran reported that between the time of the in-service injury and when he files his claim, he mostly self-treated the condition and was seen at the VA clinic in Lincoln, Nebraska.  

At the August 2013 Board hearing, the Veteran testified that the pain he experiences now is not the same pain he had in service.  He reported that he feels that the pain has gotten gradually worse as he has gotten older.  The Veteran reported that he did see a medic at the time but that he did not seek treatment as he was looking to get to his next duty station.  The Veteran also reported that his back did not give him any trouble until after he re-enlisted in the reserves.  He reported that during physical training he had to do sit ups on a mat and the sit-ups gradually got harder for him.  The Veteran also reported that there were no notations on his discharge about his back because he did not have any complaints at that time.  The Veteran also denied any back injuries since his discharge from service.  The Veteran also reported that during the accident he landed hard on his tailbone and someone landed on top of him forcing his head down.  The Veteran reported that at that time he did not feel it was something that he needed to seek medical attention for.  

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran's diagnosed low back condition is related to his military service.  

In this regard, the Board finds the May 2012 VA examination report to be highly persuasive to the issues at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the April VA examiner is a VA physician and possesses the necessary education, training, and expertise to provide the requested opinion.  The VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination, and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Furthermore, the May 2012 VA examiner's conclusions are consistent with the evidence of record that shows the Veteran's service treatment records contained no reported back problems after the truck accident.   

The Board acknowledges the Veteran's assertions that his low back condition is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a low back condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed low back condition is related to his military service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his low back condition is related to his military service, specifically, the in-service motor vehicle accident.   

The Board also acknowledges the Veteran's assertions that he has suffered from low back pain since service.  The Board notes that the Veteran is competent to report the onset of such symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran to be credible in his assertions.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  

The Board points to the Veteran's service treatment records that revealed no complaints, treatment, or diagnosis of a low back condition, both before, at the time of, and after the motor vehicle accident.  The Board acknowledges that the Veteran has asserted he did not report his low back pain because he wanted to move onto his next duty station and wanted to be a good soldier.  However, the Board notes that after the motor vehicle accident the Veteran was treated for a sprained ankle, the flu, sore feet, and ear problems.  Additionally, at the August 2013 Board hearing the Veteran reported that there were no notations about his back at discharge because he did not have any complaints at the time of discharge.  The Board also points to the January 1984 Army Reserve enlistment examination in which the Veteran denied swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and recurrent back pain.  Additionally, the first clinical complaint of record is a July 2010 VA treatment record in which the Veteran reports problems of pain and stiffness in his back, approximately 33 years after discharge from active military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  As such, the Board assigns little probative value to the Veteran's assertions that he has suffered from low back pain since service. 

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradict the other lay and medical evidence of record, which show the Veteran did not report low back symptoms until many years after service and, based on his own testimony, the Veteran did not have low back complaints at the time of his discharge from active military service.    

For the reasons set forth above, in regard to continuity of symptoms, the Board finds that the Veteran's low back condition is properly afforded such consideration, as arthritis is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, due to the finding that there is no credible or probative evidence of continued symptoms after service, service connection based on continuity of symptomatology is not warranted.

Lastly, there is no evidence of record that the Veteran's arthritis manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with any low back condition until May 2012, over three decades after discharge from active service. 

For all the foregoing reasons, the Board finds that the claim for service connection of low back condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back condition is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


